Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. sec. 112b as being vague and indefinite as the parentheses	 it is unclear if they are mandatory and/or optional in the claim. 
Claims 3-14 are rejected under 35 U.S.C. sec. 112b as being vague and indefinite as the term or the like is vague and indefinite and the terms “using low bandwidth and low latency” are relative terms and are vague and indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and  6 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18.

    PNG
    media_image1.png
    816
    1414
    media_image1.png
    Greyscale
Belogolovy discloses “…Claim 1. A system for remotely transferring real time video from an Unmanned Aerial System (drone) comprising:  (see paragraph 113 where the vehicle is an unnamed drone) 
a drone wirelessly coupled to a drone controller, said drone including a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom; (see FIG. 7 where the vehicle 502 can provide data to the network 704 and to the internet 706 and the video data is demux. In block 708 and the video and sensor data is provided to the controller 710 and the controller 710 can send control data back to the vehicle 702)
a video compressor attached to said drone controller video data output, said video compressor constructed and arranged to condense said video data output into a compressed video having low bandwidth and low latency; (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video to a cellular network; and (See paragraph 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
internet placed decompression server for receipt of said compressed video, said decompression server decompressing said video data; (see paragraph 114-116 where the decompressed data is sent to server 710)
wherein live streaming images (see paragraph 115) displayed on said drone controller (see paraph 114-166 and server 710) can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video Management server connected to the output of the decompression server. (see paragraph 90, 100 and 114-116 where the decompressed data is sent to server 710)
 
Belogolovy discloses “…2. The system for remotely transferring real time video from a drone according to claim 1 wherein said cellular network is 3G, 4G, 5G or LTE and the like cellular technologies. (See paragraph 106 and 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: US 2019/0173935 A1 to Lohmar et al. that was filed in 1-30-2018
The primary reference is silent but Lohmar teaches “…3. The system for remotely transferring real time video from a drone according to claim 1 wherein said video data is accessible through an HTTP connection”. (see paragraph 44-50, 1-10)

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: 2020/0162458 A1 to Setlur et al. that was filed in 11-16-2018

The primary reference is silent but Setlur et al. teaches “…4. The system for remotely transferring real time video from a drone according to claim 1 wherein video data delivered to the VMS as a locally connected ONVIF compliant stream. (see paragraph 40-48)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Setlur with the disclosure of Belogolovy since Setlur teaches that a video 

Belogolovy discloses “…5. The system for remotely transferring real time video from a drone according to claim 1 wherein said video data received from said camera is in HDMI format and converted into CSI-2 video at about 1.5gbps and encoded in H.264 video at about 2mbps before compression.  (see paragraph 22-28 and 120)
Belogolovy discloses “…6. The system for remotely transferring real time video from a drone according to claim 1 wherein compressed video transfer rate is between 10-1000kbps. (see paragraph 122)
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of International Patent Pub. No.: WO 2020/091872 A1 to Mazumdar et al that was filed in 10-29-18
 “…7. The system for remotely transferring real time video from a drone according to claim 1 wherein said video compressor is formed integral with said cellular modem”. (see paragraph 18-24)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Mazumdar with the disclosure of Belogolovy since Mazumdar teaches that a video stream can be compressed and this can be integrated in the model video processing system.  Examples of storage managers described herein may efficiently store and manages perceptually compressed videos and may be integrated in a modem video processing database system. Storage managers may support both a heuristic-guided search for fast perceptual compression and an exhaustive mode to compute an improved and/or optimal saliency-based compression configuration.  This can provide less power use by the device and a reduction of 50 percent power usage. See paragraph 20-24.

 Claim 8 is  rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18.

    PNG
    media_image1.png
    816
    1414
    media_image1.png
    Greyscale

Belogolovy discloses “…8. A method of remotely transferring real time video from an Unmanned Aerial System (drone) comprising the steps of: (see paragraph 113 where the vehicle is an unnamed drone)
coupling a video compressor to a drone controller video data output; ; (see FIG. 7 where the vehicle 502 can provide data to the network 704 and to the internet 706 and the video data is demux. In block 708 and the video and sensor data is provided to the controller 710 and the controller 710 can send control data back to the vehicle 702)
compressing video data output from a camera mounted drone controlled by said drone controller; (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
forwarding said compressed video data to the internet through a cellular modem coupled to said video compressor; (See paragraph 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
decompressing said compressed video data through a decompression server coupled to said internet; ; (see paragraph 114-116 where the decompressed data is sent to server 710)

wherein live streaming images from said drone controller video output are displayed on said drone controller and can be viewed remotely from said drone controller in real time, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server. (see paragraph 115-166, 90, 100 and 114-116 where the decompressed data is sent to server 710)
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: US 2019/0173935 A1 to Lohmar et al. that was filed in 1-30-2018
The primary reference is silent but Lohmar teaches “…9. The method of remotely transferring real time video from a drone according to claim 8 wherein said video data is accessible through an HTTP connection. ”. (see paragraph 1-10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Lohmar with the disclosure of Belogolovy since Lomar teaches that an API 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: 2020/0162458 A1 to Setlur et al. that was filed in 11-16-2018

The primary reference is silent but Setlur teaches ‘…10. The method of remotely transferring real time video from a drone according to claim 8 wherein said video data is delivered in an ONVIF compliant stream. (see paragraph 40-48)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Setlur with the disclosure of Belogolovy since Setlur teaches that a video stream can be provided in an open network video interface forum stream 

Claims 11-14 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18.
 
Belogolovy discloses “…11. The method of remotely transferring real time video from a drone according to claim 8 including the step of converting HDMI format data into CSI-2 video at about 1.5gbps and encoded in H.264 video at about 2mbps before compression. (see paragraph 22-28 and 120)
Belogolovy discloses “…12. The method of remotely transferring real time video from a drone according to claim 8 including the step of transferring compressed video at transfer rate between 10- 1000kbps. . (see paragraph 122)
…13. The method of remotely transferring real time video from a drone according to claim 8 including the step of storing compressed video. (see server 710 and paragraph 22-28 and 120)
Belogolovy discloses “…14. The method of remotely transferring real time video from a drone according to claim 9 wherein said step of forwarding said compressed video data is through a cellular modem using low bandwidth and low latency. (see paragraph 90, 100 and 114-116 where the decompressed data is sent to server 710)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668